Citation Nr: 1716314	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a sleep disorder due to undiagnosed illness.

2. Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness, or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1986 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.

In a January 1997 rating decision, the RO denied service connection for a sleep disorder due to undiagnosed illness.  In an October 1997 rating decision, the RO continued to deny the sleep disorder claim.  The Veteran did not appeal of either rating decision.  In August 2010 the Veteran submitted a new claim for service connection for sleep apnea.  In a May 2011 rating decision, the RO denied service connection for sleep apnea without clearly indicating whether it considered the claim an application to reopen.  Regardless of the RO's action, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened if there is a prior final denial of such claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In a June 2012 rating decision, the RO expanded the claim for service connection for sleep apnea, to include as due to undiagnosed illness, or as secondary to service-connected PTSD, and continued to deny the claim.

In July 2016, the Veteran and his wife testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness, or as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 1997 rating decision the RO denied entitlement to service connection for a sleep disorder due to undiagnosed illness.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the decision thus became final.

2. The additional evidence received since the October 1997 rating decision denying the claim of service connection for a sleep disorder due to undiagnosed illness relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The October 1997 rating decision denying service connection for a sleep disorder due to undiagnosed illness is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The additional evidence received since October 1997 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a sleep disorder due to undiagnosed illness have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 1997 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a sleep disorder due to undiagnosed illness.  Although notified of this denial, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran's claim for service connection for a sleep disorder due to undiagnosed illness was denied because there was no evidence of a sleep disorder incurred in or was aggravated by service, and the claim was not subject to the undiagnosed illness presumption because a sleep disorder did not manifest to a compensable degree after service.  In a May 2011 rating decision, the RO granted the Veteran's claim for service connection for PTSD.  Then, in a June 2011 statement, the Veteran claimed to have a sleep disorder secondary to service-connected PTSD.  Based on a review of the claims file, the RO had not previously considered this alternative theory of entitlement to service connection.  The Board notes that service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a), (b) (2016).

The law is unclear as to whether a claim for service connection for the same disorder that was previously denied, based on a new theory of entitlement, should be treated as an application to reopen or a new claim. Compare Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) ("A new theory of causation for the same disease or injury that was subject of a previously denied claim cannot be the basis of a new claim") and Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006) (holding that a new theory based on evidence of record is not new and material evidence) with Harder v. Brown, 5 Vet. App. 183 (1993) (treating a secondary service connection claim as separate and distinct from a direct service connection claim, and reviewing the latter on a de novo basis while treating the former as an application to reopen).  As the new claim appears to the Board to be substantially similar to the claim previously denied, it has treated the new claim as an application to reopen.

The June 2011 statement is evidence relating to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  The evidence is thus new and material and the criteria for reopening of the claim for entitlement to service connection for a sleep disorder due to undiagnosed illness have therefore been met.


ORDER

The application to reopen the claim for service connection for a sleep disorder due to undiagnosed illness is granted.





REMAND

As for the reopened claim for service connection for a sleep disorder, additional development is warranted.

At the July 2016 Board videoconference hearing, the Veteran claimed that he had a sleep disorder related to service, or secondary to service-connected PTSD.  He claimed to have sleep disturbance problems that started in 1991 during service in the Persian Gulf War.  He attributed sleep problems to an automobile incident during service. 

The Veteran's DD-214 indicates that he served in support of Operation Desert Storm in the Southwest Asia Theater.  For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that statute and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving headaches, muscle pain, joint pain, signs or symptoms involving the respiratory system, sleep disturbances, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b).

The Veteran was afforded a VA examination in April 2012.  A diagnosis of obstructive sleep apnea in 2007 was noted.  The examiner provided an opinion on secondary service connection, but did not address direct service connection or issues relating to undiagnosed illness.   Given such that the examiner did not address all theories of entitlement to service connection for a sleep disorder, a remand is necessary to obtain an addendum opinion as to the etiology of the claimed sleep disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

At the July 2016 Board videoconference hearing, the Veteran reported that other serviceman observed his sleep problems during service, but he has been unable to locate these people.  On remand, the Veteran should be afforded another opportunity to provide third party statements supporting his claim. 

Outstanding VA medical records should also be obtained.  At the July 2016 Board videoconference hearing, the Veteran reported receiving treatment at the Jackson, Mississippi VA Medical Center (VAMC) starting in 1991, directly after service.  However, the earliest VA treatment record associated with the claims file is dated October 1999.  On remand, the RO should obtain outstanding VA medical records, to include records from June 1991 to October 1999.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the claim for service connection for a sleep disorder is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, to include records from Jackson VAMC from June 1991to October 1999, which have not already been associated with the claims file.

2. The AOJ should send the Veteran appropriate notice and allow him the opportunity to submit supporting third party statements.

3. After completing the above development, refer the claims file to the VA examiner who conducted the April 2012 VA examination for an addendum opinion addressing the etiology of the Veteran's sleep disorder.  If the examiner is unavailable, the opinion should be requested from another appropriately qualified health professional.  If an examination is deemed necessary in the judgment of the examiner designated to provide the addendum opinion, one should be arranged.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on review of the case, the examiner is specifically requested to offer an opinion as to:

(a)  Does the Veteran have a disability manifested by sleep disturbance?  If so, state the diagnosis or diagnoses.

(b)  For each identified diagnosis, the examiner should opine as to whether is it at least as likely as not (a 50 percent probability or greater) that such disability manifested in service or is otherwise related to service.  The examiner is asked to comment on the Veteran's service and post-service medical treatment records as well as the lay statements.

(c)  For each identified diagnosis, the examiner should opine as to whether is it at least as likely as not (a 50 percent probability or greater) that such disability was caused or is or has been aggravated by service-connected PTSD.  If aggravation of any sleep disorder is found, the examiner should attempt to quantify the extent of disability resulting from such aggravation, to include determining, to the extent possible, the baseline severity of the disability before such aggravation.

(d)  If no diagnosis is offered, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Southwest Asia service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's symptoms are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions. 

The examiner should provide complete rationale for all opinions given.

4. Thereafter, the RO should readjudicate the claim for service connection for a sleep disorder.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


